The Constitution commands that "The Legislature shall provide for a uniform and equal rate of taxation * * * and shall prescribe such regulations as shall secure a just valuation of all property, both real and personal, excepting such property as may be exempted by law for municipal, educational, literary, scientific, religious or charitable purposes," and that "all property shall be taxed upon the principles established for State taxation." Sec. 1 as originally adopted, and as amended in 1924, and Sec. 5, Art. IX Const. *Page 608 
Special Tax School District taxes are required to be levied "on the taxable property within the district." Sec. 17, Art. IX, and as amended, see Acts 1923, page 4845, Sections 571, 593, Revised General Statutes.
Special Tax Road District taxes are required to be assessed and collected upon the taxable property within the special tax road district, and it is expressly provided that "it shall be the duty of the Comptroller of the State to assess all of the railroads and railroad property, together with the telegraph lines and telegraph property situated within such special tax road district, and to collect the taxes thereon in the same manner as required by law to assess and collect said taxes for state and county purposes, and to remit the same to the depositories of the counties." Sec. 1644, Revised General Statutes, 1920.
Special Road and Bridge District taxes are assessed upon all real and personal property, railroads, telegraph and telephone lines owned or situated within the said special road and bridge district." Sec. 1656, Revised General Statutes, 1920. See also Sec. 1741, Revised General Statutes, 1920.
Where personal property is in a state, its situs for purposes of taxation may be regulated by statute when no organic provision is thereby violated to the injury of the tax payer. The organic property rights of a railroad company are not violated by a statute that requires the company's personal property to be apportioned over its entire line in the state for purposes of taxation.
The state may, for the purposes of taxation, distribute the value of a railroad company's rolling stock and other personal property located within the state, among the counties and other governmental subdivisions of the state traversed by the railroad, according to the track mileage of the company in each such governmental subdivision, *Page 609 
where there is no abuse of sovereign power in making such distribution so as to violate organic property rights. See Columbus Southern Ry. Co. v. Wright, 151 U.S. 470, 14 Sup. Ct. Rep. 396.
The statute provides that for purposes of taxation the rolling stock and other personal property of a railroad company in this State "shall be apportioned by the Comptroller pro rata
to each mile of main track, branch, switch, spur track or side track, and the Comptroller shall notify the county assessor of taxes of each county through which such railroad runs of the number of miles of track and the value thereof, and the proportionate value of the personal property taxable in their respective counties, * * * and upon the value thus ascertained and apportioned, taxes shall be assessed the same as upon the property of individuals." Chap. 9178, Acts of 1923. See also Sec. 1644, Revised General Statutes, 1920.
Under the statutory system of assessing railroad property, the amount of rolling stock and other personal property of a railroad company that is duly apportioned by the Comptroller upon the track mileage, becomes a part of the track assessment valuation where the track is located; and where a railroad track is in a district, the track together with its apportionedpro rata of the company's rolling stock and other personal property, constitute in law "property within the district" that is required by law to be assessed for district purposes. If this is not so, the property is not "taxed upon the principles established for State taxation," and there is not "a uniform and equal rate of taxation," or "a just valuation of all property" subject to be taxed, that is expressly required by the Constitution. The intent of the statutory provisions is that they shall be so interpreted and applied as to comply with and effectuate the quoted organic commands; *Page 610 
and the language used in the several statutes is sufficient to require the assessment of railroad tracks located in a district to include the duly apportioned rolling stock and other personal property allocated to such tracks.
The mere failure of the statute to require the Comptroller to notify the county tax assessors of the track mileage and the proportionate value of the rolling stock and other personal property that he has apportioned pro rata to each mile of track in the special school, road or other districts in the respective counties, does not affect the statutory provisions that require the duly apportioned part of the railroad company's rolling stock and other personal property to be made a part of the assessment of the company's track mileage in the districts. The statute requires the Comptroller to apportion the rolling stock and other personal property of a railroad company pro rata to each mile of track and to notify the assessors "of the number of miles of track and the value thereof, and the proportionate value of the personal propertytaxable in their respective counties." If this is sufficient information for the assessor to make an assessment of railroad tracks according to mileage in a district, the assessment under the statute includes "the proportionate value of the personal property taxable" to each mile of track. The statute makes the combined values taxable in the county, not taxable for state and county purposes alone.
The opinion of the Circuit Judge herein is as follows:
"This cause coming on to be heard upon the application of the complainant for a temporary restraining order against the defendant and upon the demurrer of defendant to the bill of complaint, and the same having been argued by counsel for the respective parties, and the Court being now advised as to its opinion, found that the complainant in and by its said bill seeks to enjoin the enforcement by *Page 611 
the defendant of certain Special District taxes, for 1924, imposed in a number of counties throughout the State upon certain property of complainant, which property it is alleged in the bill was not situated in any of said Special Districts and was not subject to taxation in such districts.
"It is alleged in the bill that the Railway Assessing Board of the State assessed the property of complainant subject to taxation in Florida, and that the Comptroller apportioned the value of the personal property so assessed pro rata to each mile of track of complainant, located in the State. Complainant contends that while Chap. 9178 of the Acts of 1923, may confer upon the Railway Assessing Board the power to assess railroad property and upon the Comptroller the power to apportion the value of the personal property so assessed, pro rata to each mile of railroad as far as the State, counties and municipalities affected are concerned, yet because the Act does not specify or allude to Special Districts, such apportionment is not authorized for taxable purposes in such Special Districts.
"Chapter 9178 provides, First, for the assessment by the Railway Assessing Board of the State of all railroad properties therein specifically mentioned, which it held to mean officially estimating the value of such property as a basis for taxation within the State.
"Second, this assessment having been made, the Comptroller is charged with the duty of apportioning the value of the personal property so assessed pro rata to each mile of railroad track. Thus, in effect, and for purposes of taxation, valuing all of the property of a railroad, used for railroad purposes, as a unit, and apportioning that value on a mileage basis, with the result that each mile of railroad track has a fixed and officially estimated value for purposes of taxation, wherever in the State it may be located. *Page 612 
"Third, such apportionment having been made, the Act further imposes upon the Comptroller the duty of the county assessor of taxes of each county and each municipality through which a railroad runs of the number of miles of track and the value thereof and the proportionate value of the personal property so apportioned to such mileage.
"Such Act made no provision for charging or authorizing the Comptroller to notify any official of the mileage of railroads in a Special Taxing District, its value or the value of taxable personal property apportioned pro rata to each mile of track as it does in the case of counties and municipalities. However, the value of such property has been duly fixed, that is assessed for purposes of taxation and there is no authority in any county or Special Taxing District to change such assessment, the statute leaving to the proper county officials the burden of ascertaining the miles of railroad track in each Special Tax District and the values thereof as fixed by the Railway Assessing Board of the State, including the added value accruing by reason of the pro-rated personal property valuation apportioned to each mile of track. The railroad property subject to taxation having been duly assessed by the Assessing Board, its estimated value officially fixed for the purposes of taxation, and the value of the personal property apportioned as provided by the Act, such value attaches to each mile of railroad track in each Special Taxing District as well as out of such district. It remains for the proper county officials to ascertain in the most practical and feasible manner the mileage of railroad track in each Special Taxing District, its value as officially estimated for purposes of taxation by the proper State officials, including the value of the personal property apportioned to such mileage. There was nothing in the Act specially providing for the method of obtaining such information, *Page 613 
but if it is supplied by the Comptroller of the State, provided it is correct, there is no valid ground for complaint because he did so, even though it is not made his special duty by the statute to do so. The taxes on railroads are not levied by the Comptroller or the Railway Assessing Board, but by the Legislature and the county officials on the property of a railroad at its assessed value, as officially fixed and apportioned by the proper authorities."